The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 23-27, 31 and 34 are pending.
	Applicant response filed 7/12/2022 has been received and entered in the application.
 


Action Summary
Claims 23, 25-26, 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn due to applicant’s amendment of claims.
Claim 23-27 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Comings (U.S. Patent 6,613,763) of record and in view of Gadow (Oppositional Defiant Disorder as a Clinical Phenotype in Children with Autism Spectrum Disorder, J Autism Dev Disord. 2008 August ; 38(7): 1302–1310, renumbered pages 1-11) is maintained.

Claims 23-27 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,801,887 is maintained with modification due to applicant’s amendment of claims.
Claims 23, 25-27 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,058,556 is maintained with modification due to applicant’s amendment of claims.
Claims 23, 25-27 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,201,547 is maintained with modification due to applicant’s amendment of claims.

Response to Arguments
	Applicant argue on page 4,  several times and varying ways that Comings does not teach or suggest that a subject diagnosed with a single condition selected from the group consisting of bipolar disorder, autism, and post-traumatic stress disorder.  This argument has been fully considered but has not been found persuasive.  Gadow teaches that a large percentage of children with autism spectrum disorder (ASD) exhibit the symptoms of DSM-IV-defined oppositional defiant disorder (ODD), which is characterized by a pattern of hostile and defiant behavior directed toward adults (page 1).  And Comings discloses a method of treating a subject (children) with Attention Deficit disorder with hyperactivity (ADHD, oppositional defiant disorder and conduct disorder with the administration of molindone.  It would have been obvious to administer milidone to a subject with ASP because it is known in the art that ASP subject exhibit symptoms of ODD with a reasonable expectation of success absence evidence to the contrary.
	Applicants argue on page 4 that Greenhill does not suggest or teach that a subject diagnosed with a single condition selected from the group consisting of bipolar disorder, autism, and post-traumatic stress disorder.  This argument has been fully considered but has not been found persuasive.  Greenhill is not employed in the rejection as presented below.

	

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 23-27 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Comings (U.S. Patent 6,613,763) of record and in view of Gadow (Oppositional Defiant Disorder as a Clinical Phenotype in Children with Autism Spectrum Disorder, J Autism Dev Disord. 2008 August ; 38(7): 1302–1310, renumbered pages 1-11) all are of record.
Comings discloses a method of treating a subject (children) with Attention Deficit disorder with hyperactivity (ADHD, oppositional defiant disorder and conduct disorder with the administration of molindone (abstract, example 1-2 and claim 1).  Comings discloses that molindone is administered at a dose of 1-20 mg every 4 hours, 1 mg twice per day (claims 5-6).  Comings discloses that the essential feature of ODD as a recurrent pattern of negativistic, defiant, disobedient, and hostile behavior toward authority figures that persists for at least 6 months (Criterion A) and is characterized by the frequent occurrence of at least four of the following behaviors: losing temper (Criterion Al), arguing with adults (Criterion A2), actively defying or refusing to comply with the requests or rules of adults (Criterion A3), deliberately doing things that will annoy other people (Criterion A4), blaming others for his or her own mistakes or misbehavior (Criterion AS), being touchy or easily annoyed by others (Criterion A6), being angry and resentful (Criterion A7), or being spiteful or vindictive (Criterion A8) (column 2, lines 55-65).  Comings discloses that when administering molindone, it is preferred that a low dosage is first administered and that the dosage is raised until an effect is seen.  In this manner, the lowest effective dose can be used which will avoid or minimize any side effects.  Although the reverse procedure of beginning a patient at a high dosage and lowering the dosage until side effects disappear or are minimized can also be used, it has been seen that after once experiencing side effects the patients are less likely to take the medication.  Therefore, the method of beginning a patient at a low dosage and increasing it until an effective dosage is reached is preferable to beginning at a high dosage and then lowering the dosage (column 11, lines 19-23).  Comings disclose that typically the effective dose in a human patient is 50-150 mg/day, preferably 1.25 to 10 mg every four hours, especially 5-10 mg every four hours (column 11, lines 31-35).  Comings teaches that subjects was treated with methylphenidate with some improvement but little effect on aggressive and oppositional behavior (example 1-3)(which meets the instant claim language of “impulsive aggression not controlled by ADHD treatment (e.g. methylphenidate)).

Coming does not disclose autism.

Gadow teaches that a large percentage of children with autism spectrum disorder (ASD) exhibit the symptoms of DSM-IV-defined oppositional defiant disorder (ODD), which is characterized by a pattern of hostile and defiant behavior directed toward adults (page 1). Gadow teaches that over time, children with ASD may begin to exhibit ODD behaviors more frequently in response to increasing contextual stressors (e.g., academic, peer demands). Because many interventions for children with ASD involve identifying antecedents for problematic behaviors, these same strategies could be applied to the identification of the contextual factors that precipitate oppositional or defiant behaviors toward adults, as well as increased impulsivity in children with ASD (page 8). 

It would have been obvious to one of ordinary skills in the art at the time of the invention was made to administer molindone to a child with ASP and ODD.  One would have been motivated to administer molindone to a subject with ASP and ODD because it is known in the art that ASP subject possess a large percentage of symptoms with ODD, for example: hostility and defiant behavior towards adults with a reasonable expectation of success absence evidence to the contrary.
	Additionally, in looking to the specification for a pharmaceutical agent exhibiting D2 and D5 antagonistic activity (paragraphs 0014-0020), by applicants own admission molindone meets this mechanism of action of D2 and D5.  Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). >In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that “just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel.”

For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 23-27 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,801,887. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the ‘887 patent are drawn to a method of treating impulsive aggression (which is a symptom of behavior disorders by applicants own admission, see claims) by administering molindone.  The difference between the instant application and the ‘887 patent is that claim 1 of the instant application recites an dosage amount whereas claim of the ‘887 does not.  Since there is a significant overlap of scope in the instant application and the ‘887 patent, it would have been obvious to one of ordinary skills in the art that both the ‘887 patent and the instant possess significant overlap of scopes of invention absence evidence to the contrary.
Claims 23-27 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,058,556. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the ‘556 patent are drawn to a method of treating impulsive aggression by administering molindone (which is a symptom of behavior disorders by applicants own admission, see claims).  The difference between the instant application and the ‘556 patent is that claim 1 of the instant application is the dosage of molindone.  Since there is a significant overlap of scope in the instant application and the ‘556 patent, it would have been obvious to one of ordinary skills in the art that both the ‘556 patent and the instant possess significant overlap of scopes of invention absence evidence to the contrary.
Claims 23-27 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,201,547. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the ‘547 patent are drawn to a method of treating impulsive aggression by administering molindone (which is a symptom of behavior disorders by applicants own admission, see claims).  The difference between the instant application and the ‘547 patent is that claim 1 of the ‘547 recites that the cause of impulsive aggression is PTSD whereas the cause of impulsive aggression in the instant application is ADHD.  Since there is a significant overlap of scope in the instant application and the ‘547 patent, it would have been obvious to one of ordinary skills in the art that both the ‘547 patent and the instant possess significant overlap of scopes of invention absence evidence to the contrary.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
Claim 34 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion

	Claims 23, 25-27 are rejected.

	Claim 34 is objected.

	No claims are allowed.


Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. HARTSFIELD whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHRIEN A HARTSFIELD/Primary Examiner, Art Unit 1627